Citation Nr: 0709276	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  06-22 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.

2. Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a hip disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a pulmonary 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to March 
1953 and from October 1953 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

While the veteran also filed a notice of disagreement with 
the February 2002 rating decision that, among other things, 
denied entitlement to service connection for left eye and jaw 
disabilities, the RO thereafter granted entitlement to 
service connection for the left eye disability and found that 
the veteran had failed to perfect his appeal as to the denial 
of his claim of entitlement to service connection for a jaw 
disability.  See decisions dated in November 2003 and April 
2004.  No appeal was forthcoming as to either of these later 
decisions.  Therefore, these issues are not in appellate 
status.

Similarly, while the May 2006 statement of the case listed 
nine issues as being on appeal, because the veteran's June 
2006 VA Form 9, Appeal to Board of Veterans' Appeals, 
specifically limited his appeal to five issues, the issues on 
appeal are as listed on the first page of this decision.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified if any further action on his part is required.

REMAND

Additional medical records must be associated with the claims 
folder prior to any appellate review by the Board.  In a 
statement received in December 2004, the veteran alleged a 
combat injury to his right hand reporting that an x-ray 
examination taken at the Armed Forces Home in Washington, 
D.C., had been reported as showing an old injury.  At that 
time, he submitted a VA Form 21-4142 authorizing VA to obtain 
on his behalf medical records from "Hunter," Ashland 
Hospital, Walter Reed Army Hospital and the VA Hospital in 
Washington, D.C.  No attempt was made to obtain these records 
that, if available, may be relevant to the claims on appeal. 

Inasmuch as the veteran is service connected for 
posttraumatic stress disorder (PTSD) as a result of combat 
exposure, the Board finds that medical opinion is necessary 
to decide the claim as to whether the veteran manifests a 
current disability of the right hand causally related to the 
claimed injury incurred under the circumstances of combat.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  The examiner should also provide 
opinion as to whether his bilateral hip and right knee 
disabilities are causally related to event(s) in service.

As to entitlement to service connection for a pulmonary 
disorder, the veteran and his representative contend that the 
appellant's current respiratory disorders were caused by 
exposure to asbestos, toxic fumes, and/or cold while working 
as a mechanic on aircraft for decades.  Specifically, it is 
alleged that the veteran's job as an aircraft mechanic 
required, among his other duties, that he paint aircraft and 
work on a "Smoke Oil, with no respiratory protection.  It is 
contended that the exposure to paint fumes and oil smoke 
along with his exposure to asbestos and the cold caused his 
current disabilities.  

Tellingly, the veteran's service personnel records shows he 
worked as an aircraft repair technician for many years.  

Moreover, service medical records show his complaints of 
chest pain in April 1955 diagnosed as muscle pain; his 
complaints of chest pain secondary to a cough in December 
1956 diagnosed as an upper respiratory infection; chest pain 
in May 1965 diagnosed as rule out myocardial infarction; 
complaints of chest pain secondary to cold temperatures at a 
November 1967 examination which also reported that no 
treatment was sought and none was required; shortness of 
breath and a cough in September 1970 diagnosed as a contusion 
of the chest wall; and complaints of shortness of breath at 
his July 1971 retirement examination followed by the notation 
that he was smoking to much, no complaints, and no sequela.

In addition, post-service medical records show his 
complaints, treatment, and/or diagnosis for possible chronic 
obstructive pulmonary disease in 1995 (see December 1995 VA 
examination) (parenthetically, the Board notes that that 
December 1995 VA examiner also opined that the veteran's 
chronic obstructive pulmonary disease was possible due to 
smoking), for shortness of breath in 1997 (see VA treatment 
records starting in March 1997), for bronchitis and chronic 
obstructive pulmonary disease in 1999 (see VA treatment 
records starting in March 1999; chest X-ray dated in May 
1999), for pneumonia, lung scarring, and emphysema in 2002 
(see VA treatment records starting in June 2002; chest X-ray 
dated in June 2002; and chest X-ray dated in October 2002), 
and for pulmonary fibrosis in 2004 (see VA treatment records 
starting in August 2004).  

Therefore, in order to help the veteran establish his claim, 
the Board finds that a remand for further evidentiary 
development is required.  See VA Adjudication Procedure 
Manual (M21-1), Part VI, par. 7.21 (October 3, 1997); M21-1, 
Part III, par. 5.13(b) (April 30, 1999).  Specifically, while 
a review of the record on appeal shows that VA has already 
obtained the veteran's service personnel records, it does not 
show that VA has contacted the National Personnel Records 
Center (NPRC) in an effort to determine if his in-service job 
entailed exposure to asbestos.  Therefore, a remand to obtain 
this information is required.  Id; Also see 38 U.S.C.A. 
§ 5103A(b) (West 2002).  

Next, the Board notes that the record is almost completely 
devoid of medical records, including records kept by any of 
the veteran's post-service employers, showing treatment for 
respiratory problems during the first twenty years after his 
1972 separation from service.  Such records could be critical 
to his claims.  See 38 C.F.R. § 3.303; Rabideau, supra.  
Therefore, on remand, VA should ask the veteran to identify 
the location of these records so VA may request them on his 
behalf.  38 U.S.C.A. § 5103A(b).

Likewise, given the fact that claims based on a theory of 
asbestos exposure requires that an examiner take into account 
the claimants post-service work history, on remand, a work 
history statement should be obtained from the veteran.  See 
M21-1, Part III, par. 5.13(a).

Lastly, after undertaking the above development, VA should 
afford the veteran a pulmonary examination to obtain an 
opinion as to whether it is at least as likely as not that 
any of his current pulmonary disorders were caused by 
military service taking into account his alleged in-service 
asbestos exposure as well as his post-service work history in 
light of the latency and exposure information found at M21-1, 
Part III, par. 5.13(a) (April 30, 1999) and the list of 
asbestos related diseases/abnormalities found at M21-1, Part 
VI, par. 7.21(a)(1) & (2).

Accordingly, this issue is REMANDED to the AMC/RO for the 
following actions:

1.  Contact the veteran for the following:
        a) assist him in identifying and 
obtaining records from "Hunter," Ashland 
Hospital, Walter Reed Army Hospital and the VA 
Hospital in Washington, D.C.;
        b) invite him to file any relevant 
records, including employment records, from 
his first twenty years following his 1972 
separation from military service; and
        c) ask him to provide a statement as to 
his pre-service, in-service, and post-service 
history of exposure to asbestos and notify him 
of the applicable criteria for establishing 
service connection for an asbestos-related 
disease.

2.  Contact the NPRC and obtain any 
information which may help determine if the 
veteran's in-service job entailed exposure to 
asbestos.

3.  After associating with the record all 
evidence obtained in connection with the above 
development (to the extent possible), schedule 
the veteran for orthopedic examination in 
order to determine the nature and etiology of 
his claimed right hand, lower back and 
bilateral hip disabilities.  The claims files 
should be forwarded to the examiner.  Based on 
a review of the claims folders and examination 
of the veteran, the examiner should answer the 
following questions.
        a) what are the diagnoses of any current 
disability involving the right hand, lower 
back and bilateral hips; and
        b) is it at least as likely as not (i.e., 
is there a likelihood of 50 percent or 
greater) that any currently diagnosed 
disability of the right hand, lower back and 
bilateral hips first manifested in service or, 
alternative, is causally related to an in-
service event, to include trauma to the right 
hand claimed incurred under combat 
circumstances?

The physician is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is medically sound to find in favor of 
causation as to find against causation.  More 
likely and as likely support the contended 
causal relationship; less likely weighs 
against the claim.  

The physician is requested to provide a 
rationale for any opinion expressed.  

4.  Schedule the veteran for a VA pulmonary 
examination.  The claims files should be 
forwarded to the examiner.  Based on a review 
of the claims folders and examination of the 
veteran, the examiner should answer the 
following questions.
    a) what are the diagnoses of the veteran's 
current pulmonary disorders; and 
    b) is it at least as likely as not (i.e., 
is there a likelihood of 50 percent or 
greater) that any of the veteran's current 
pulmonary disorders were first manifest in 
service or, alternatively, caused by military 
service taking into account his alleged in-
service asbestos, toxic fumes, and cold 
exposure as well as his post-service work 
history in light of the latency and exposure 
information for asbestos found in the M21-1?

The physician is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is medically sound to find in favor of 
causation as to find against causation.  More 
likely and as likely support the contended 
causal relationship; less likely weighs 
against the claim.  

The physician is requested to provide a 
rationale for any opinion expressed.  

5.  After completion of any other notice or 
development indicated by the state of the 
record, with consideration of all evidence 
added to the record since the last 
supplemental statement of the case (SSOC), 
readjudicate the veteran's claims.  If any 
claim on appeal remains denied, furnish the 
veteran and his representative an appropriate 
SSOC and provide an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


